Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 1 of 27 Page ID #:4629



  1     KESSLER TOPAZ
  2     MELTZER & CHECK, LLP
        JENNIFER L. JOOST (Bar No. 296164)
  3     jjoost@ktmc.com
        STACEY M. KAPLAN (Bar No. 241989)
  4     skaplan@ktmc.com
        One Sansome Street, Suite 1850
  5     San Francisco, CA 94104
        Telephone: (415) 400-3000
  6     Facsimile: (415) 400-3001

  7     Lead Counsel for the Putative Class and
        Attorneys for Lead Plaintiff Movants
  8     the Snap Shareholder Group

  9     [Additional counsel on signature page.]

 10                         UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12    IN RE SNAP INC.                            Case No. 2:17-cv-03679-SVW-AGR
 13    SECURITIES LITIGATION
                                                  CLASS ACTION
 14                                               NOTICE OF MOTION AND
 15                                               MOTION OF THE SNAP
                                                  SHAREHOLDER GROUP FOR
 16                                               APPOINTMENT AS LEAD
                                                  PLAINTIFF; MEMORANDUM OF
 17                                               POINTS AND AUTHORITIES IN
                                                  SUPPORT THEREOF
 18                                               Date: March 4, 2019
 19                                               Time: 1:30 p.m.
                                                  Courtroom: 10A
 20                                               Judge: Hon. Stephen V. Wilson

 21    This Document Relates To: All Actions
 22
 23
 24
 25
 26
 27
 28
       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 2 of 27 Page ID #:4630



  1                                           TABLE OF CONTENTS
  2                                                                                                               Page
  3    NOTICE OF MOTION AND MOTION................................................................... 1
  4    MEMORANDUM OF POINTS AND AUTHORITIES .......................................... 2
  5    I.     PRELIMINARY STATEMENT ..................................................................... 2
  6    II.    FACTUAL BACKGROUND ......................................................................... 6
  7           1.      Relevant Procedural History ................................................................. 6
  8           2.       Discovery Efforts To Date .................................................................... 8
  9    III.   ARGUMENT ................................................................................................ 11
 10           1.       The Snap Shareholder Group Satisfies the PSLRA’s Procedural
 11                   Requirements and Should Be Appointed Lead Plaintiff .................... 11
 12                   A.       The Snap Shareholder Group Timely Moved for
 13                             Appointment as Lead Plaintiff.................................................. 11
 14                   B.        The Snap Shareholder Group Has the Largest Financial
 15                             Interest in the Relief Sought by the Class ................................ 11
 16                   C.       The Snap Shareholder Group Satisfies the Relevant
 17                             Requirements of Rule 23 .......................................................... 11
 18                             i.       The Snap Shareholder Group’s Claims Are Typical ..... 12
 19                             ii.      The Snap Shareholder Group Is Adequate ..................... 13
 20           2.       The Court Should Approve the Snap Shareholder Group’s
 21                   Selection of Counsel ........................................................................... 17
 22           3.       In the Alternative, the Court Should Appoint the Snap
 23                   Shareholder Group as Co-Lead Plaintiff and Kessler Topaz as
 24                   Co-Lead Counsel ................................................................................ 19
 25    IV.    CONCLUSION ............................................................................................. 22
 26
 27
 28

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                       i
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 3 of 27 Page ID #:4631



  1                                        TABLE OF AUTHORITIES
  2                                                                                                           Page(s)
  3    Cases
  4    In re Bank of Am. Corp. Sec., Derivative & Emp’t Ret.
           Income Sec. Act (ERISA) Litig.,
  5
           258 F.R.D. 260 (S.D.N.Y. 2009)............................................................................ 15
  6
       Camp v. Qualcomm Inc.,
  7      No. 18-CV-1208-AJB-BLM,
  8      2019 WL 277360 (S.D. Cal. Jan. 22, 2019) ........................................................... 13
  9    Estakhrian v. Obenstine,
          No. CV 11-3480 FMO,
 10
          2017 WL 2661616 (C.D. Cal. June 20, 2017) .................................................. 19-20
 11
       In re Lucent Techs., Inc. Sec. Litig.,
 12        221 F. Supp. 2d 472 (D.N.J. 2001) .............................................................. 5, 20, 21
 13
       Lusk v. Life Time Fitness, Inc.,
 14       No. 15-1011 JRT/JJK,
          2015 WL 9858177 (D. Minn. July 10, 2015) ..........................................5, 19-20, 20
 15
 16    Miami Police Relief & Pension Fund v. Fusion-io, Inc.,
         No. 13-CV-05368-LHK,
 17      2014 WL 2604991 (N.D. Cal. June 10, 2014) ....................................................... 15
 18
       In re Millennial Media, Inc. Sec. Litig.,
 19        87 F. Supp. 3d 563 (S.D.N.Y. 2015) ................................................................. 19-20
 20    In re Oxford Health Plans, Inc. Sec. Litig.,
 21        182 F.R.D. 42 (S.D.N.Y. 1998).............................................................................. 19
 22    Pirelli Armstrong Tire Corp. Retiree Med.
 23       Benefits Tr. v. LaBranche & Co., Inc.,
          229 F.R.D. 395 (S.D.N.Y. 2004).................................................................. 5, 19, 20
 24
       Sabbagh v. Cell Therapeutics, Inc.,
 25       Nos. C10-414MJP, et al.,
 26       2010 WL 3064427 (W.D. Wash. Aug. 2, 2010) .................................................... 15
 27
 28

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      ii
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 4 of 27 Page ID #:4632



  1    Shreves v. Xunlei Ltd.,
  2       Nos. cv-15-04299-MWF (ASx), et al.,
  3       2015 WL 5446935 (C.D. Cal. Sept. 15, 2015) ..................................... 12, 13, 16, 17

  4    In re Snap Inc. Sec. Litig.,
           No. 2:17-CV-03679-SVW-AGR,
  5        2018 WL 3816764 (C.D. Cal. Aug. 8, 2018) ........................................................... 7
  6
       In re Snap Inc. Sec. Litig.,
  7        No. 2:17-CV-03679-SVW-AGR,
  8        2018 WL 2972528 (C.D. Cal. June 7, 2018) ........................................................... 7

  9    In re Twitter Inc. Sec. Litig.,
           326 F.R.D. 619 (N.D. Cal. 2018) ........................................................................... 21
 10
 11    Statutes

 12    15 U.S.C. § 77z-1(a) ............................................................................................. passim
 13    15 U.S.C. § 78u-4(a) ............................................................................................. passim
 14    Other Authorities
 15
       Fed. R. Civ. P. 23......................................................................................................... 13
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      iii
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 5 of 27 Page ID #:4633



  1                          NOTICE OF MOTION AND MOTION
  2          PLEASE TAKE NOTICE that on or about March 4, 2019, at 1:30 p.m., before
  3    the Honorable Stephen V. Wilson, at the United States District Court for the Central
  4    District of California, located at Courtroom 10A of the First Street Courthouse, 350 W.
  5    1st Street, Los Angeles, California, Lead Plaintiff movants Smilka Melgoza, as trustee
  6    of the Smilka Melgoza Trust U/A DTD 04/08/2014, Rediet Tilahun, Tony Ray Nelson,
  7    Rickey E. Butler, and Alan L. Dukes (collectively, the “Snap Shareholder Group”) will
  8    respectfully move this Court for entry of an order, pursuant to Section 27(a)(3)(B) of
  9    the Securities Act of 1933 (the “Securities Act”), 15 U.S.C. § 77z-1(a)(3)(B), and
 10    Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange Act”),
 11    15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform
 12    Act of 1995 (the “PSLRA”) appointing the Snap Shareholder Group as Lead Plaintiff
 13    and approving the Snap Shareholder Group’s selection of Kessler Topaz Meltzer &
 14    Check, LLP (“Kessler Topaz”) to serve as Lead Counsel for the class.
 15          This Motion is made on the grounds that the Snap Shareholder Group timely
 16    filed this Motion pursuant to the Court’s January 10, 2019 Order reopening the Lead
 17    Plaintiff appointment process (ECF No. 208, the “Reopening Order”) and is the “most
 18    adequate plaintiff” under the PSLRA. Specifically, the Snap Shareholder Group
 19    believes that it has the “largest financial interest” in the relief sought by the class in
 20    this litigation and also satisfies the applicable requirements of Federal Rule of Civil
 21    Procedure 23 (“Rule 23”) because its claims are typical of other class members’ claims
 22    and because it will fairly and adequately represent the interests of the class.
 23          Given the unique nature of this motion, the Snap Shareholder Group respectfully
 24    requests that, should another movant claim a larger financial interest, the Court
 25    exercise its statutory discretion and appoint the Snap Shareholder Group as Co-Lead
 26    Plaintiff with the other movant and appoint Kessler Topaz as Co-Lead Counsel.1
 27
       1
              As the Court is aware, Kessler Topaz was previously appointed as Lead Counsel
 28    to represent the class in this litigation. See ECF No. 54 (“Lead Plaintiff Order”).

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      1
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 6 of 27 Page ID #:4634



  1          The Motion is made based upon the accompanying Memorandum of Points and
  2    Authorities in Support Thereof, the Declaration of Sharan Nirmul (the “Nirmul Decl.”)
  3    filed herewith, the pleadings and other filings in this litigation, and such other written
  4    or oral argument as may be permitted by the Court. The Snap Shareholder Group
  5    respectfully requests oral argument.
  6                  MEMORANDUM OF POINTS AND AUTHORITIES
  7    I.    PRELIMINARY STATEMENT
  8          Since Kessler Topaz was appointed as Lead Counsel, this securities class action
  9    has been proceeding expeditiously towards a (now vacated) March 2019 trial date. The
 10    litigation was first filed on May 16, 2017, and asserts claims under the Securities Act
 11    and the Exchange Act against Snap Inc. (“Snap” or the “Company”) and certain of
 12    Snap’s current and former executive officers (collectively, “Defendants”).            On
 13    September 18, 2017, consistent with the requirements of the PSLRA, the Court
 14    appointed Thomas DiBiase (“DiBiase”) as Lead Plaintiff and Kessler Topaz as Lead
 15    Counsel. See Lead Plaintiff Order. Since their appointment, DiBiase and Kessler
 16    Topaz have diligently and effectively led this litigation—investigating and drafting a
 17    highly-detailed amended complaint based, in part, on confidential witness testimony
 18    developed by Lead Counsel, defeating Defendants’ motions to dismiss and motion for
 19    interlocutory review, retaining and consulting with industry and damages experts,
 20    engaging in substantial discovery practice involving the production of more than 1.5
 21    million pages of documents by Defendants and third parties, completing class
 22    certification briefing (ECF Nos. 114 & 163), and preparing for trial, including engaging
 23    a trial and jury consultant. Unexpectedly, after filing his class certification motion,
 24    DiBiase was forced to withdraw his request to be appointed as a class representative
 25    after health issues made it apparent that he was no longer able to sit for a deposition or
 26    serve as a class representative at trial. See EFC No. 118. On January 10, 2019, the
 27    Court issued the Reopening Order and “allow[ed] 21 days—until January 31, 2019—
 28    for any party to move for appointment as Lead Plaintiff.” Reopening Order at 4.

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      2
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 7 of 27 Page ID #:4635



  1          Pursuant to the Reopening Order, the Snap Shareholder Group respectfully
  2    submits that it is the presumptive “most adequate plaintiff” under the PSLRA and
  3    should be appointed as Lead Plaintiff. See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii)(I), 78u-
  4    4(a)(3)(B)(iii)(I) (“the court shall adopt a presumption that the most adequate plaintiff
  5    . . . is the person or group of persons that . . . has the largest financial interest in the
  6    relief sought by the class [and] otherwise satisfies the requirements of Rule 23 of the
  7    Federal Rules of Civil Procedure”). To the best of the Snap Shareholder Group’s
  8    knowledge, its losses of approximately $486,597 on a last-in, first-out (“LIFO”) basis
  9    in connection with its transactions in Snap securities during the Class Period (March
 10    2, 2017, through August 10, 2017) represents the largest known financial interest in
 11    the relief sought by the class. See Nirmul Decl., Exs. A & B.
 12          In addition to asserting the largest financial interest, the Snap Shareholder Group
 13    readily satisfies the relevant requirements of Rule 23 because its claims are typical of
 14    all members of the class and because it will fairly and adequately represent fellow
 15    investors. See infra Section III.1.C. Indeed, the Snap Shareholder Group reflects a
 16    diverse cross-section of the investors that comprise the class, both geographically and
 17    demographically. As set forth in greater detail in the Joint Declaration submitted
 18    herewith, the members of the Snap Shareholder Group fully understand the obligations
 19    the lead plaintiff owes to the class under the PSLRA and are willing and able to
 20    undertake these responsibilities to ensure the vigorous prosecution of this action. See
 21    Nirmul Decl., Ex. C (“Joint Declaration”). The Joint Declaration also provides details
 22    about each group member’s background, why the members decided to seek
 23    appointment with each other, why the Snap Shareholder Group selected Kessler Topaz
 24    as Lead Counsel, how the group intends on functioning, protocols implemented by the
 25    group to communicate with and without counsel, the group’s goals of reinitiating the
 26    prosecution of the class’s claims as soon as possible without duplication of work, and
 27    each member’s commitment to participating in the discovery process and seeing this
 28    case through its conclusion. See Joint Decl., ¶¶ 2-8; 11-20. The Snap Shareholder

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      3
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 8 of 27 Page ID #:4636



  1    Group is already functioning as a cohesive unit and its members convened two joint
  2    conference calls prior to filing this motion to discuss, among other things, several of
  3    the topics listed above. See id., ¶ 12.2
  4           No other movant is prepared to effectively and efficiently resume the
  5    prosecution of this case and, as a result, none can satisfy Rule 23’s adequacy
  6    requirement. In fact, no other movant has even contacted Kessler Topaz to discuss a
  7    plan for managing this litigation without disruption or duplication of efforts, including
  8    marshalling discovery (which thus far has involved Lead Counsel’s review and
  9    synthesis of more than 1.5 million pages of documents produced to date and extensive
 10    data analytics on Snap’s various user metrics), preparing for over a dozen depositions,
 11    the first of which were scheduled to begin days before the Court entered a stay in this
 12    action, resuming negotiations with Defendants and third parties regarding numerous
 13    production deficiencies on outstanding document requests and subpoenas, pursuing
 14    the pending discovery matters before Magistrate Judge Rosenberg with regards to
 15    document production, continuing to develop the analysis of the industry and damages
 16    experts who have been working with Lead Counsel for many months, all of which
 17    involve complex legal and factual issues, and continuing the work with Lead Counsel’s
 18    trial consultants.
 19           Finally, by retaining Kessler Topaz to serve as Lead Counsel for the class, the
 20    Snap Shareholder Group has not only cemented its adequacy but has selected
 21    experienced and competent counsel that has already zealously and effectively
 22    represented the class as Court-appointed Lead Counsel in this litigation. Accordingly,
 23    the Snap Shareholder Group’s selection of Kessler Topaz as Lead Counsel should be
 24
 25    2
             If appointed as Lead Plaintiff, the Snap Shareholder Group intends on seeking
 26    the appointment of Donald R. Allen (“Allen”) and Shawn B. Dandridge
       (“Dandridge”)—two highly qualified and committed class members who sought
 27    appointment as proposed class representatives in this litigation and who were deposed,
       produced documents, and responded to interrogatories—as class representatives in
 28    connection with the Snap Shareholder Group’s filing of a motion for class certification.

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      4
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 9 of 27 Page ID #:4637



  1    approved. See 15 U.S.C. §§ 77z-1(a)(3)(B)(v), 78u-4(a)(3)(B)(v) (“The most adequate
  2    plaintiff shall, subject to the approval of the court, select and retain counsel to represent
  3    the class.”).
  4           Finally, the Snap Shareholder Group recognizes that the matter before the Court
  5    is not the typical case where all movants are appearing at the outset of an action with
  6    a fundamentally uniform basis of knowledge about the litigation. Rather, unlike any
  7    other movant before the Court, the Snap Shareholder Group’s proposed Lead Counsel
  8    has expended millions of dollars in attorney time and litigation expenses for the benefit
  9    of the class. The Snap Shareholder Group strongly believes that the class would be
 10    harmed if this institutional knowledge was lost or needed to be relearned at the class’s
 11    expense. Accordingly, should another movant assert a greater financial interest in this
 12    litigation than the Snap Shareholder Group (and otherwise satisfy the requirements of
 13    the PSLRA), the Snap Shareholder Group respectfully requests that the Court—in
 14    order to protect the interests of the class—should exercise its statutory discretion, as
 15    other courts have previously done, and appoint the Snap Shareholder Group as Co-
 16    Lead Plaintiff and appoint Kessler Topaz as Co-Lead Counsel. See Pirelli Armstrong
 17    Tire Corp. Retiree Med. Benefits Tr. v. LaBranche & Co., Inc., 229 F.R.D. 395, 420
 18    (S.D.N.Y. 2004) (citing “the Court’s acknowledged discretion in the lead plaintiff
 19    appointment process” and concluding that “a co-lead plaintiff structure is appropriate
 20    [and] will help to ensure that adequate resources and experience are available to the
 21    prospective class in the prosecution of this action”) (citation omitted); Lusk v. Life
 22    Time Fitness, Inc., No. 15-1011 JRT/JJK, 2015 WL 9858177, at *2 (D. Minn. July 10,
 23    2015) (appointing co-lead plaintiffs where doing so “would best protect the [class’s]
 24    interests”); cf. In re Lucent Techs., Inc. Sec. Litig., 221 F. Supp. 2d 472, 488 (D.N.J.
 25    2001) (appointing co-lead plaintiff structure consisting of previously-appointed lead
 26    plaintiff and new lead plaintiff movant asserting the largest financial interest). There
 27    would be no benefit to the class by vacating the substantial work Kessler Topaz has
 28    undertaken to advance this litigation at this late stage.            Accordingly, should

       MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
       CASE NO.: 2:17-CV-03679-SVW-AGR                                      5
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 10 of 27 Page ID
                                 #:4638


1    circumstances warrant, the appointment of the Snap Shareholder Group as Co-Lead
2    Plaintiff and Kessler Topaz as Co-Lead Counsel would be in the best interests of the
3    class.
4    II.      FACTUAL BACKGROUND
5             1.    Relevant Procedural History
6             As the Court is aware, the instant litigation has rapidly unfolded since it was
7    commenced.
8             Appointment of Lead Plaintiff: On September 18, 2017, the Court appointed
9    DiBiase as Lead Plaintiff and Kessler Topaz as Lead Counsel to represent the class.
10   See Lead Plaintiff Order. In appointing DiBiase, the Court rejected competing movant
11   Shinu Gupta’s motion for appointment as lead plaintiff—finding that Gupta was
12   subject to unique defenses that “undermine ‘the ability of [Mr. Gupta] to assert the
13   fraud-on-the-market presumption of reliance, thereby rendering [him] inadequate.” Id.
14   at 4 (alterations in original). The other competing movants had previously withdrawn
15   their motions. See ECF Nos. 27, 33, & 36.
16            Amended Complaint and Motion to Dismiss Ruling: On November 1, 2017,
17   DiBiase and Kessler Topaz filed the Consolidated Amended Class Action Complaint
18   for Violation of the Federal Securities Laws, which asserts claims against Defendants
19   under the Securities Act and the Exchange Act. See ECF No. 67 (the “Amended
20   Complaint”). Prior to the filing of the Amended Complaint, Kessler Topaz conducted
21   an extensive factual investigation, which included numerous interviews with former
22   Snap employees, including two former employees who are quoted extensively
23   throughout the Amended Complaint.          See ECF 201-1, ¶ 3; Nirmul Decl., ¶ 2.
24   Specifically, the Amended Complaint pleads in significant detail that Snap’s executive
25   management was alerted to internal concerns regarding Facebook (and its Instagram
26   platform) and its impact on Snap’s user growth and engagement as well as Snap’s
27   ability to compete for advertisers and monetize Snap’s platform.          According to
28   confidential witness testimony, these concerns were downplayed by Snap’s executive

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                      6
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 11 of 27 Page ID
                                 #:4639


1    management and resulted in internal sales projections and assumptions regarding the
2    Company’s ability to grow and monetize its platform that were not realistic.3 The
3    existential threat that Instagram posed to Snap’s growth was a known risk that was
4    downplayed in the offering materials for Snap’s March 3, 2017 IPO, and the misleading
5    disclosures in the IPO materials regarding the true competitive risks facing Snap are
6    the basic tenet of this litigation.
7           On June 7, 2018, the Court denied Defendants’ motions to dismiss the Amended
8    Complaint in full. See In re Snap Inc. Sec. Litig., No. 2:17-CV-03679-SVW-AGR,
9    ECF No. 92, 2018 WL 2972528 (C.D. Cal. June 7, 2018) (“MTD Order”). Defendants
10   thereafter filed a motion to certify the MTD Order for interlocutory appeal, which the
11   Court denied on August 8, 2018. See In re Snap Inc. Sec. Litig., No. 2:17-CV-03679-
12   SVW-AGR, ECF No. 108, 2018 WL 3816764, at *3 (C.D. Cal. Aug. 8, 2018) (denying
13   motion and stating that “the Defendants have not met their heavy burden of showing a
14   difference of opinion or controlling question of law, which—if addressed—would
15   avoid protracted and expensive litigation”). Defendants filed their answer to the
16   Amended Complaint on June 29, 2018. See ECF No. 102. On August 8, 2018, the
17   Court scheduled this matter for trial beginning on March 12, 2019. See ECF No. 109.
18          At the time the Amended Complaint was filed, Snap was not subject to any
19   governmental investigation regarding its IPO disclosures. However, on November 13,
20   2018, Snap confirmed that it had responded to subpoenas from the U.S. Department of
21   Justice and the U.S. Securities and Exchange Commission—presumably relying on the
22   work performed by Kessler Topaz on behalf of the class. Indeed, Snap stated that it
23   believed “that these regulators are investigating issues related to the previously
24   disclosed allegations asserted in the class action about our IPO disclosures.”4
25
26   3
           The two former employees were scheduled to be deposed in this case but their
     depositions were taken off calendar in connection with the partial stay of the case.
27
     4
           See, e.g., Tim Bradshaw, Snap reveals IPO probe from US regulators,
28   FINANCIAL TIMES, Nov. 13, 2018 (emphasis added).

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                      7
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 12 of 27 Page ID
                                 #:4640


1          Class Certification Motion: On August 30, 2018, DiBiase and Kessler Topaz
2    filed a motion seeking to certify this case as a class action and the appointment of
3    DiBiase, Allen, and Dandridge as class representatives. See ECF No. 114. On
4    September 28, 2018, DiBiase filed a notice informing the Court that, due to unexpected
5    and serious health issues that precluded him from sitting for his deposition or serving
6    as a class representative at trial, he intended to withdraw his application to serve as a
7    class representative. See EFC No. 118. While DiBiase was prepared to “remain as a
8    Lead Plaintiff until Mr. Allen and Mr. Dandridge,” who have been deposed, “[we]re
9    added as named plaintiffs, and until Mr. Allen and Mr. Dandridge [we]re appointed by
10   the Court as Class representatives,” id. at 2, the Court instead reopened the lead
11   plaintiff process and announced that it “will allow 21 days—until January 31, 2019—
12   for any party to move for appointment as Lead Plaintiff.” Reopening Order at 4.
13         Prior to the issuance of the Court’s Reopening Order, the parties completed
14   briefing in connection with the motion for class certification and were prepared for oral
15   argument to be heard on January 7, 2019.5
16         2.     Discovery Efforts To Date
17         Since their appointment on September 18, 2017, DiBiase and Kessler Topaz
18   have engaged in substantial discovery efforts. In addition to responding to Defendants’
19   document and interrogatory requests and producing documents (as well as related
20   motion practice, see, e.g., ECF No. 172), DiBiase and Kessler Topaz have served
21   extensive discovery requests on Defendants and other relevant third parties. First, on
22   June 29, 2018, DiBiase and Kessler Topaz served forty-nine unique document requests
23   on Defendants. See Nirmul Decl., ¶ 6. Since that time, the parties have met and
24   conferred extensively regarding Defendants’ document production.                See id.
25   Defendants’ document production was also the subject of a motion to compel, which
26   sought from Defendants additional data sources, search terms, and custodians. See
27
     5
            On November 26, 2018, the Court issued a partial stay of the case and vacated
28   the trial date and all pre-trial deadlines. See Reopening Order at 2.

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                      8
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 13 of 27 Page ID
                                 #:4641


1    ECF No. 136.      After a nearly three-hour in-person hearing, Magistrate Judge
2    Rosenberg granted that motion in large part. See ECF No. 137. The in-person hearing
3    was followed by two telephonic hearings on issues emanating from the initial hearing
4    and a number of discovery issues that have been previously raised with Magistrate
5    Judge Rosenberg that remain unresolved and will very likely require further Court
6    intervention. See Nirmul Decl., ¶ 7.
7          In response to these efforts, Defendants have, to date, produced more than 1.5
8    million pages of documents. See id., ¶ 9. DiBiase and Kessler Topaz also received
9    over 26,000 pages of documents from Snap’s underwriters. See id. A substantial
10   portion of these documents, including documents identified as most likely to contain
11   relevant information through technology-assisted review, has been reviewed by staff
12   and contract attorneys and synthesized for Kessler Topaz’s litigation team. See id., ¶
13   11. Defendants had represented that they expect to substantially complete document
14   production by no later than mid-January 2019, although the stay of the litigation and
15   the reopening of the lead plaintiff selection process has suspended the parties’ efforts
16   to meet and confer on any outstanding deficiencies. See id., ¶ 10.
17         Second, DiBiase and Kessler Topaz noticed four depositions of current and
18   former Snap employees, of the approximately fifteen depositions that were
19   contemplated and for which Kessler Topaz has already undertaken significant
20   preparation, as well as served a comprehensive notice of deposition on Snap under
21   Federal Rule of Civil Procedure 30(b)(6) (“Rule 30(b)(6)”). See id., ¶ 12. The parties
22   met and conferred extensively on the topics on which Snap would produce witnesses
23   and had reached substantial agreement on the scope of these depositions. See id., ¶ 13.
24   These depositions were set to begin at the end of November, with depositions of three
25   former Snap employees and four Rule 30(b)(6) corporate designees confirmed. See id.
26   Notably, on October 25, 2018, following a telephonic hearing, Magistrate Judge
27   Rosenberg denied Defendants’ request to enjoin the Rule 30(b)(6) depositions as well
28   as two depositions of former Snap employees in light of DiBiase’s withdrawal.

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                      9
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 14 of 27 Page ID
                                 #:4642


1    See ECF No. 146. While these depositions were taken off the calendar, the Snap
2    Shareholder Group intends on pursuing these depositions if appointed Lead Plaintiff.
3    See Nirmul Decl., ¶ 13.
4           Third, DiBiase and Kessler Topaz served fifteen document subpoenas and four
5    deposition subpoenas on third parties, including Ernst & Young, Jared Leto,
6    PriceWaterhouseCoopers, Oath, Sensor Tower, Anthony Pompliano, and numerous
7    other former Snap employees. See id., ¶ 8. In response to these subpoenas, DiBiase
8    and Kessler Topaz received more than 1,800 pages of documents but further
9    negotiations on the sufficiency of these productions have since been suspended because
10   of the partial stay. See id., ¶ 9.
11          Fourth, in anticipation of expert disclosures—which were previously due on
12   December 12, 2018 (see ECF No. 177)—DiBiase and Kessler Topaz retained two
13   merits experts and one damages expert. Each expert has done substantial work
14   reviewing case materials and preparing for the previous December 12, 2018 disclosure
15   deadline. See Nirmul Decl., ¶ 14. DiBiase and Kessler Topaz also retained a trial
16   consultant, who has similarly engaged in substantial efforts to assist Kessler Topaz in
17   preparing this case for trial. See id., ¶ 15.
18          Finally, as Defendants previously disclosed to the Court, the parties had engaged
19   a mediator and were preparing to mediate this case in accordance with the Court’s
20   January 4, 2019 deadline when the issues concerning DiBiase arose. See id., ¶ 17.
21          In sum, Kessler Topaz has invested more than 20,000 attorney hours (or more
22   than $7.5 million in lodestar) and incurred hundreds of thousands of dollars in expenses
23   prosecuting this case. See id., ¶ 20.
24          Kessler Topaz remains committed to aggressively litigating this case on an
25   expedited basis.
26
27
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     10
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 15 of 27 Page ID
                                 #:4643


1    III.   ARGUMENT
2           1.     The Snap Shareholder Group Satisfies the PSLRA’s Procedural
3                  Requirements and Should Be Appointed Lead Plaintiff
4           The PSLRA’s lead plaintiff selection process provides that “the court shall adopt
5    a presumption that the most adequate plaintiff . . . is the person or group of persons
6    that . . . has the largest financial interest in the relief sought by the class [and] otherwise
7    satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15
8    U.S.C. §§ 77z-1(a)(3)(B)(iii)(I), 78u-4(a)(3)(B)(iii)(I) (emphasis added).
9           Here, the Snap Shareholder Group is the “most adequate plaintiff” because it:
10   (i) timely moved for appointment as Lead Plaintiff; (ii) possesses the “largest financial
11   interest in the relief sought by the class”; and (iii) “otherwise satisfies the requirements
12   of Rule 23” for purposes of this Motion. Id.
13                 A.      The Snap Shareholder Group Timely Moved for Appointment
14                         as Lead Plaintiff
15          Pursuant to the Reopening Order, the Court has “allow[ed] 21 days—until
16   January 31, 2019—for any party to move for appointment as Lead Plaintiff.”
17   Reopening Order at 4. Accordingly, the Snap Shareholder Group’s motion is timely.
18                 B.      The Snap Shareholder Group Has the Largest Financial
19                         Interest in the Relief Sought by the Class
20          Here, the Snap Shareholder Group suffered losses of approximately $486,597
21   under a LIFO analysis in connection with its Class Period purchases of Snap securities.
22   See Nirmul Decl., Exs. A & B. To the best of the Snap Shareholder Group’s
23   knowledge, there are no other lead plaintiff movants asserting a larger financial interest
24   in this litigation.
25                 C.      The   Snap     Shareholder      Group      Satisfies    the   Relevant
26                         Requirements of Rule 23
27          In addition to possessing the largest financial interest in the relief sought by the
28   class, the lead plaintiff must also “otherwise satisf[y] the requirements of Rule 23 of

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     11
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 16 of 27 Page ID
                                 #:4644


1    the Federal Rules of Civil Procedure” in order to trigger the presumption of adequacy.
2    See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii)(I), 78u-4(a)(3)(B)(iii)(I).
3          Rule 23(a) provides that a party may serve as a class representative if: (i) the
4    class is so numerous that joinder of all members is impracticable; (ii) there are
5    questions of law or fact common to the class; (iii) the claims or defenses of the
6    representative parties are typical of the claims or defenses of the class; and (iv) the
7    representative parties will fairly and adequately protect the interests of the class.
8    However, a movant need only make a preliminary showing that it meets the typicality
9    and adequacy requirements during the lead plaintiff selection process. See Shreves v.
10   Xunlei Ltd., Nos. cv-15-04299-MWF (ASx), et al., 2015 WL 5446935, at *3 (C.D. Cal.
11   Sept. 15, 2015) (“the Court’s crucial inquiry is whether [the movant] also satisfies the
12   ‘typicality’ and ‘adequacy’ requirements under Federal Rule of Civil Procedure 23”)
13   (citation omitted).
14                     i.      The Snap Shareholder Group’s Claims Are Typical
15         The typicality requirement is satisfied where the movant’s claims are “similar to
16   all class members.”     Id.   The Snap Shareholder Group satisfies the typicality
17   requirement because, just like all other proposed class members, the Snap Shareholder
18   Group seeks to recover the losses it suffered on its Snap investments as a result of
19   Defendants’ misrepresentations and omissions. Moreover, no member of the Snap
20   Shareholder Group purchased any shares after the May 10, 2017 corrective
21   disclosure—which the Court has already held would be disqualifying for a lead
22   plaintiff movant. See Lead Plaintiff Order at 5 (“post-disclosure purchases can defeat
23   the typicality requirement for class certification when plaintiffs made a
24   disproportionately large percentage of then purchases post-disclosure”). Thus, the
25   Snap Shareholder Group’s claims arise from the same conduct as those of the other
26   class members. Accordingly, the Snap Shareholder Group satisfies Rule 23’s typicality
27   requirement. See Xunlei, 2015 WL 5446935, at *3.
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     12
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 17 of 27 Page ID
                                 #:4645


1                      ii.      The Snap Shareholder Group Is Adequate
2          The adequacy element of Rule 23 requires that the Lead Plaintiff “fairly and
3    adequately protect the interests of the class.” Rule 23(a). This element is satisfied
4    where: (i) the movant is “willing[] to vigorously represent the class’s claims”; (ii) “the
5    movant’s interests do not conflict with those of the class”; and (iii) “the movant’s
6    counsel is capable and qualified.” Xunlei, 2015 WL 5446935, at *3 (citation omitted).
7          Here, there are no conflicts between the Snap Shareholder Group and the class
8    as each seeks to recover losses caused by Defendants’ false and misleading statements.
9    Moreover, the members of the Snap Shareholder Group have submitted certifications
10   affirmatively demonstrating their willingness to pursue this litigation for the benefit of
11   the class. See Nirmul Decl., Exs. A & C.
12         To further demonstrate its adequacy, the Snap Shareholder Group has also
13   submitted herewith a Joint Declaration providing background information about the
14   members and detailing its members’ motivations for seeking appointment together,
15   their rationale for selecting Kessler Topaz as Lead Counsel, and steps they have
16   implemented to ensure that the class’s claims will be prosecuted zealously. See Nirmul
17   Decl., Ex. C; see also 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I) (allowing for the appointment
18   of a group); Camp v. Qualcomm Inc., No. 18-CV-1208-AJB-BLM, 2019 WL 277360,
19   at *3 (S.D. Cal. Jan. 22, 2019) (rejecting movant for, inter alia, failing to provide “basic
20   details about himself, including where he lives or who he is specifically in his motion”).
21   Specifically, the Joint Declaration establishes, inter alia, that:
22
                 Based on their respective financial losses, their commitment
23
                  to ensuring efficiency of representation, and the avoidance
24
                  of unnecessary waste, after substantial consideration, the
25
                  Snap Shareholder Group’s members each independently
26
                  determined that they could maximize the potential recovery
27
                  for the class by jointly seeking appointment as lead plaintiff
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     13
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 18 of 27 Page ID
                                 #:4646


1              and by proposing Kessler Topaz as Lead Counsel (Joint
2              Decl., ¶¶ 7-8);
3             Before filing a motion, members of the Snap Shareholder
4              Group held two joint conference calls to discuss, among
5              other things, the procedural history of the litigation, seeking
6              appointment in this case, the benefits of joint decision-
7              making, and the benefits of retaining Kessler Topaz to
8              continue representing the class as Lead Counsel (Id., ¶¶ 12-
9              13);
10            The Snap Shareholder Group’s members acknowledge that
11             they were under no obligation to select Kessler Topaz as
12             Lead Counsel; however, the Snap Shareholder Group
13             reiterates that its decision to seek appointment as Lead
14             Plaintiff is motivated, in part, by its belief that Kessler
15             Topaz’s reappointment as Lead Counsel is in the best
16             interests of the class given that Kessler Topaz is, based on
17             the firm’s prosecution of the matter to date, capable of
18             aggressively litigating this case without unnecessary
19             expense, delay, or duplication of work (Id., ¶¶ 7; 11; 18);
20            The Snap Shareholder Group’s members have explicitly
21             acknowledged and accepted their duties and obligations to
22             all class members if selected as Lead Plaintiff and are
23             committed to seeking the largest possible recovery for the
24             class (Id., ¶¶ 2-7; 20);
25            The Snap Shareholder Group’s members are committed to
26             overseeing counsel to ensure that the case is efficiently
27             litigated in the class’s best interests (Id., ¶¶ 7; 18-19);
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     14
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 19 of 27 Page ID
                                 #:4647


1                The members of the Snap Shareholder Group acknowledge
2                 that this action may proceed quickly and are committed to
3                 producing relevant documents and sitting for a deposition in
4                 a timely manner (Id., ¶ 14);
5                The Snap Shareholder Group’s members are committed to
6                 collaboratively working together to manage this litigation on
7                 behalf of the proposed class and have implemented protocols
8                 for communicating with each other (with and without
9                 counsel present) as necessary, excluding on short notice and
10                for resolving any disputes (if any arise) (Id., ¶¶ 16-17); and
11               The members of the Snap Shareholder Group have
12                reaffirmed their commitment to lead by consensus and is
13                driven by their diverse experiences and their shared fiduciary
14                duty to the class (Id., ¶¶ 17; 20).
15         The specificity of the Joint Declaration confirms the Snap Shareholder Group’s
16   adequacy and its members’ ability to operate as a functioning, cohesive group separate
17   from their counsel, and meets the evidentiary threshold required by courts to appoint a
18   group under the PSLRA. See Miami Police Relief & Pension Fund v. Fusion-io, Inc.,
19   No. 13-CV-05368-LHK, 2014 WL 2604991, at *5 (N.D. Cal. June 10, 2014) (“Courts
20   have found that such joint declarations are demonstrative of a movant group’s
21   adequacy as lead plaintiff.”) (citation omitted); In re Bank of Am. Corp. Sec.,
22   Derivative & Emp’t Ret. Income Sec. Act (ERISA) Litig., 258 F.R.D. 260, 270
23   (S.D.N.Y. 2009) (appointing group and noting “declarations demonstrating
24   cooperative efforts among” the group’s members); Sabbagh v. Cell Therapeutics, Inc.,
25   Nos. C10-414MJP, et al., 2010 WL 3064427, at *6 (W.D. Wash. Aug. 2, 2010) (the
26   “declarations address every concern raised by courts who have questioned the ability
27   of previously-unrelated group[s]” to represent the class).
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     15
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 20 of 27 Page ID
                                 #:4648


1          Moreover, the Snap Shareholder Group has demonstrated its adequacy through
2    its selection of Kessler Topaz to serve as Lead Counsel for the class. As discussed
3    below, Kessler Topaz is highly qualified and experienced in the area of securities class
4    action litigation and, as the current Court-appointed Lead Counsel, has zealously
5    represented the class in this litigation to date.
6          The Snap Shareholder Group is the only movant capable of satisfying Rule 23’s
7    adequacy requirement. As explained by the court in Xunlei, “[a] court should inquire
8    about the movant’s interests in the outcome of the case and their willingness to
9    vigorously represent the class’s claims to determine if a preliminary showing of
10   adequacy” has been made. 2015 WL 5446935, at *3 (emphasis added) (citation
11   omitted). Consistent with Xunlei, this Court has held that “[t]he criteria courts must
12   consider for choosing a Lead Plaintiff are not as absolute as [argued by counsel].” Lead
13   Plaintiff Order at 6. Rather, “[t]he PSLRA asks the Court to consider whether a
14   plaintiff will fairly and adequately represent the class as the case moves forward.” Id.
15   Thus, evidence that movants will protect the class going forward is inextricably
16   intertwined with a showing of adequacy. See id.
17         Here, the Snap Shareholder Group’s selection of Kessler Topaz and the active
18   engagement of its members demonstrated via the Joint Declaration establishes their
19   commitment to vigorously representing the class’s interests.           Given the unique
20   procedural posture of this case, a movant’s failure to conduct basic diligence into how
21   this case could be transitioned to new counsel without significant duplication of costs
22   (ultimately borne by the class) demonstrates the absence of acting in the class’s
23   interests and shows no willingness to protect the class “as the case moves forward”.
24   See Lead Plaintiff Order at 6. Here, no other potential movants contacted Kessler
25   Topaz to coordinate efforts, discuss a transition plan, or otherwise inquire how the
26   litigation could be prepared for trial without significant duplication of costs or delay.
27   Such a lack of interest in how to actually litigate a case that was (until the recent stay)
28   months away from trial and has incurred millions of dollars in attorney time and

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     16
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 21 of 27 Page ID
                                 #:4649


1    expenses illustrates that no competing movant has a sufficient understanding of the
2    steps needed to immediately assume leadership without unduly burdening the class.
3    Willful ignorance of these critical facts undermines any argument that competing
4    movants have the ability to act in the class’s best interests. See id.; Xunlei, 2015 WL
5    5446935, at *3.
6          In contrast, the Snap Shareholder Group has been fully advised of the
7    developments in this litigation, is prepared to engage in discovery, and has selected
8    counsel able to continue prosecuting the case without any delay or duplication of
9    efforts. See Joint Decl., ¶¶ 9-11; 14. The Snap Shareholder Group is the only movant
10   who has provided actual evidence of their commitment to protect the class as the case
11   progresses towards trial. As such, other than the Snap Shareholder Group, no movant
12   can make the necessary showing of adequacy given the unique facts before the Court.
13   See Lead Plaintiff Order at 6; Xunlei, 2015 WL 5446935, at *3.
14         2.     The Court Should Approve the Snap Shareholder Group’s Selection
15                of Counsel
16         The PSLRA vests authority in the lead plaintiff to select and retain counsel for
17   the class, subject to the Court’s approval. See 15 U.S.C. §§ 77z-1(a)(3)(B)(v), 78u-
18   4(a)(3)(B)(v) (“The most adequate plaintiff shall, subject to the approval of the court,
19   select and retain counsel to represent the class.”); see also Lead Plaintiff Order at 7
20   (outlining lead plaintiff’s authority to select lead counsel).
21         Here, the Snap Shareholder Group has selected and retained Kessler Topaz to
22   serve as Lead Counsel for the class. As the Court has previously noted, “Kessler Topaz
23   specialized in class action litigation and has prosecuted numerous other securities fraud
24   class action.” See id.; see also Nirmul Decl., Ex. D. The firm is actively engaged in
25   complex litigation, and, in addition to the work Kessler Topaz has done to advance the
26   claims in this litigation, the firm has successfully prosecuted numerous securities fraud
27   class actions on behalf of injured investors, including: In re Tyco International, Ltd.
28   Securities Litigation, No. 02-md-1335 (PB) (D.N.H.) ($3.2 billion recovery); In re

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     17
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 22 of 27 Page ID
                                 #:4650


1    Bank of America Corp. Securities, Derivative, & Employee Retirement Income Security
2    Act (ERISA) Litigation, No. 09-md-2058 (PKC) (S.D.N.Y.) ($2.425 billion recovery);
3    In re Wachovia Preferred Securities and Bond/Notes Litigation, No. 09-cv-6351 (RJS)
4    (S.D.N.Y.) ($627 million recovery); and In re Lehman Bros. Equity/Debt Securities
5    Litigation, No. 08-cv-5523 (LAK) (S.D.N.Y.) ($615 million recovery). Additionally,
6    Kessler Topaz is currently serving as lead or co-lead counsel in several high profile
7    securities class actions, including: Sjunde AP-Fonden v. General Electric Co., No. 17-
8    cv-8457 (JMF) (S.D.N.Y.); In re Allergan Generic Drug Pricing Securities Litigation,
9    No. 16-cv-9449 (KSH) (CLW) (D.N.J.); Baker v. SeaWorld Entertainment, Inc., No.
10   14-cv-2129 (MMA) (AGR) (S.D. Cal.); and Washtenaw County Employees’
11   Retirement System v. Walgreen Co., No. 15-cv-3187 (SJC) (MMR) (N.D. Ill.).
12         Kessler Topaz’s commitment to zealous representation is also evident from its
13   trial experience under the PSLRA. Specifically, the firm obtained a rare jury verdict
14   in the class’s favor after a week-long trial held before the Honorable Shira A.
15   Scheindlin in 2014 in In re Longtop Financial Technologies Ltd. Securities Litigation,
16   No. 11-cv-3658 (SAS) (S.D.N.Y.)—one of just thirteen securities class actions to reach
17   a verdict since enactment of the PSLRA in 1995 (based on post-enactment conduct).
18   The firm also obtained the largest damage award in Delaware Chancery Court history
19   following a trial before Chancellor Leo E. Strine, Jr., see In re Southern Peru Copper
20   Corp. Shareholder Derivative Litigation, No. 961-CS (Del. Ch.), aff’d Americas
21   Mining Corp. v. Theriault, 51 A.3d 1213, 1262-63 (Del. 2012) (affirming final
22   judgment, with interest, of $2 billion), and has taken numerous other actions to either
23   verdict or the eve of trial. See Nirmul Decl., Ex. D. Kessler Topaz’s trial experience
24   is another critical fact motivating the Snap Shareholder Group’s motion and selection
25   of Kessler Topaz given that this case was quickly approaching trial before the partial
26   stay (and will quickly advance toward trial after the stay is lifted).
27         Moreover, Kessler Topaz’s ability to represent the class is conclusively
28   demonstrated through the quality of representation it has already provided the class as

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     18
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 23 of 27 Page ID
                                 #:4651


1    the current Court-appointed Lead Counsel. Indeed, as discussed herein, Kessler Topaz
2    has diligently led the class past Defendants’ motions to dismiss, has engaged in
3    substantial discovery efforts, and has advanced the litigation toward trial.
4          Thus, the Court can be assured that the class will continue to receive the highest
5    caliber of legal representation should it approve the Snap Shareholder Group’s
6    selection of Kessler Topaz as Lead Counsel for the class.
7          3.     In the Alternative, the Court Should Appoint the Snap Shareholder
8                 Group as Co-Lead Plaintiff and Kessler Topaz as Co-Lead Counsel
9          If the Court ultimately determines that another movant asserts a larger financial
10   interest than the Snap Shareholder Group and is otherwise qualified, the Snap
11   Shareholder Group respectfully requests that—given the unique circumstances of this
12   litigation—the Court should exercise its statutory discretion and appoint the Snap
13   Shareholder Group as Co-Lead Plaintiff and appoint Kessler Topaz as Co-Lead
14   Counsel. The use of a co-lead structure here would inure to the benefit of the class by
15   ensuring the continuity of the class’s representation, avoiding the loss of significant
16   knowledge developed by Kessler Topaz throughout the litigation, and the minimization
17   of needless duplication of effort and expense.
18         As explained by the court in In re Oxford Health Plans, Inc. Securities
19   Litigation, “the PSLRA expressly contemplates the appointment of more than one
20   plaintiff” and “[b]ecause the PSLRA does not recommend or delimit a specific number
21   of lead plaintiffs, the lead plaintiff decision must be made on a case-by-case basis,
22   taking account of the unique circumstances of each case.” 182 F.R.D. 42, 49
23   (S.D.N.Y. 1998) (emphasis added). To this end, courts throughout the country have
24   concluded that under certain circumstances “the interests of a proposed class will be
25   served best by the appointment of co-lead plaintiffs or multiple lead plaintiffs who did
26   not move initially as a group.” Pirelli, 229 F.R.D. at 419 (collecting cases); see also
27   In re Millennial Media, Inc. Sec. Litig., 87 F. Supp. 3d 563, 570 (S.D.N.Y. 2015)
28   (“courts routinely adopt a co-lead plaintiff structure where it ‘best serve[s]’ the

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     19
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 24 of 27 Page ID
                                 #:4652


1    interests of the proposed class given ‘the circumstances of th[e] particular case’”)
2    (quoting Oxford, 182 F.R.D. at 45) (alterations in original); Lusk, 2015 WL 9858177,
3    at *2 (appointing co-lead plaintiffs where doing so would “best protect the interests”
4    of the class); cf. Estakhrian v. Obenstine, No. CV 11-3480 FMO (CWx), 2017 WL
5    2661616, at *7 (C.D. Cal. June 20, 2017) (noting “court’s duty . . . to protect class
6    members”) (internal quotation and citation omitted). In doing so, these courts have
7    expressly noted their “discretion in the lead plaintiff appointment process,” Pirelli, 229
8    F.R.D. at 420, as well as their “interest in managing and maintaining the orderly
9    progression of the case.” Lusk, 2015 WL 9858177 at *2 (appointing two movants as
10   co-lead plaintiffs because such a structure would “deter any interruption in the
11   litigation arising out of a conflict of interest challenge to class representation”); see
12   also Lucent, 221 F. Supp. 2d at 488 (pairing the existing lead plaintiff with a new
13   movant asserting the largest financial interest when subsequently-filed securities class
14   actions were consolidated with the existing class action).
15         The foregoing authorities confirm the Court’s ability to appoint co-lead plaintiffs
16   where the class’s interests will be protected. This case is exactly the situation where a
17   co-lead structure is needed as this is not the typical lead plaintiff motion process
18   occurring at the outset of litigation where no movant can claim specialized knowledge
19   that would unquestionably enhance the representation of the class. Rather, in the
20   sixteen months since the previous lead plaintiff was appointed, Kessler Topaz—as the
21   Court-appointed Lead Counsel—substantially advanced the interests of the class and
22   has developed institutional knowledge regarding the facts and legal theories at issue in
23   this case. These efforts cannot be understated given that Kessler Topaz has expended
24   significant time:
25              Investigating and drafting a highly detailed complaint which
26                included identifying and developing critical confidential
27                witness testimony;
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     20
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 25 of 27 Page ID
                                 #:4653


1               defeating Defendants’ motions to dismiss (and a subsequent
2                 motion for interlocutory appeal);
3               retaining and consulting with industry and damages experts
4                 in advance of class certification and trial;
5               engaging in substantial discovery practice involving the
6                 preparation of more than forty document requests, the service
7                 of fifteen document subpoenas and four deposition subpoenas
8                 on third parties, the production of more than 1.5 million pages
9                 of documents by Defendants, and the briefing and argument
10                of related discovery motions;
11              completing class certification briefing (including defending
12                the deposition of two proposed class representatives); and
13              beginning preparations for the previously scheduled March
14                2019 trial.
15   Indeed, Kessler Topaz has devoted more than 20,000 attorney hours (or approximately
16   $7.5 million in lodestar) and hundreds of thousands of dollars in expenses, see Nirmul
17   Decl., ¶ 20, prosecuting the class’s claims in this litigation—no other candidate before
18   the Court can make a similar showing of its commitment.
19         The adoption of a co-lead structure here guarantees that the knowledge
20   developed by Kessler Topaz will not simply be tossed aside if another movant is
21   appointed as the lone lead plaintiff, and avoids the needless delay and duplication of
22   effort and expense that would accompany the appointment of a lead plaintiff and a lead
23   counsel starting from scratch with no material knowledge of the facts in this case. Cf.
24   Lucent, 221 F. Supp. 2d at 488 (utilizing co-lead plaintiff structure consisting of
25   previously-appointed lead plaintiff and newly-appointed lead plaintiff movant); In re
26   Twitter Inc. Sec. Litig., 326 F.R.D. 619, 629 (N.D. Cal. 2018) (addressing issue at class
27   certification and noting that “courts in this district and circuit have appointed co-class
28   counsel in PSLRA cases”).

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     21
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 26 of 27 Page ID
                                 #:4654


1    IV.   CONCLUSION
2          For the reasons set forth above, the Snap Shareholder Group respectfully
3    requests that the Court grant its Motion in its entirety.
4    DATED: January 31, 2019
5                                            Respectfully submitted,
6
                                             KESSLER TOPAZ
7                                            MELTZER & CHECK, LLP
8                                            /s/ Jennifer L. Joost
                                             JENNIFER L. JOOST (Bar No. 296164)
9                                            jjoost@ktmc.com
                                             STACEY M. KAPLAN (Bar No. 241989)
10                                           skaplan@ktmc.com
                                             One Sansome Street, Suite 1850
11                                           San Francisco, CA 94104
                                             Telephone: (415) 400-3000
12                                           Facsimile: (415) 400-3001
13                                           – and –
14                                           SHARAN NIRMUL (Pro Hac Vice)
                                             snirmul@ktmc.com
15                                           NAUMON A. AMJED (Pro Hac Vice)
                                             namjed@ktmc.com
16                                           RYAN T. DEGNAN (Pro Hac Vice)
                                             rdegnan@ktmc.com
17                                           ETHAN J. BARLIEB (Pro Hac Vice)
                                             ebarlieb@ktmc.com
18                                           NATHAN A. HASIUK (Pro Hac Vice)
                                             nhasiuk@ktmc.com
19                                           JONATHAN F. NEUMANN (Pro Hac Vice)
                                             jneumann@ktmc.com
20                                           280 King of Prussia Road
                                             Radnor, PA 19087
21                                           Telephone: (610) 667-7706
                                             Facsimile: (610)-667-7056
22
                                             Lead Counsel for the Putative Class and
23                                           Attorneys for Lead Plaintiff Movants
                                             the Snap Shareholder Group
24
                                             THE SCHALL LAW FIRM
25                                           BRIAN SCHALL (Bar No. 290685)
                                             brian@schallfirm.com
26                                           1880 Century Park East, Suite 404
                                             Los Angeles, CA 90067
27                                           Telephone: (310) 301-3335
                                             Facsimile: (310) 388-0192
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     22
Case 2:17-cv-03679-SVW-AGR Document 219 Filed 01/31/19 Page 27 of 27 Page ID
                                 #:4655


1                                     Additional Counsel for the
                                      Snap Shareholder Group
2
                                      ROSMAN & GERMAIN LLP
3                                     DANIEL L. GERMAIN (Bar No. 143334)
                                      germain@lalawyer.com
4                                     16311 Ventura Boulevard, Suite 1200
                                      Encino, CA 91436
5                                     Telephone: (818) 788-0877
                                      Facsimile: (818) 788-0885
6
                                      Liaison Counsel for the Putative Class
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION OF THE SNAP SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO.: 2:17-CV-03679-SVW-AGR                                     23
